Exhibit 10.2

NTELOS HOLDINGS CORP.
Phantom Share Agreement
Grantee:
 
 
Date of Grant:
 
 
PS Grant Number:
 
 
Number of Phantom Shares Granted:
 
 

1.
Notice of Grant. You are hereby granted pursuant to the NTELOS Holdings Corp.
2010 Equity and Cash Incentive Plan (the “Plan”) the above number of Phantom
Shares of NTELOS Holdings Corp. (the “Company”), subject to the terms and
conditions of the Plan and this Phantom Share Agreement (the “Agreement”). The
Phantom Shares constitute an Incentive Award under the Plan and represent your
right to receive the amounts set forth below at the time and on the terms and
conditions set forth in this Agreement.

2.
Vesting of Phantom Shares.

a.
For so long as that certain Agreement and Plan of Merger, dated as of August 10,
2015, by and among Shenandoah Telecommunications Company (“Shentel”), Gridiron
Merger Sub, Inc. and the Company (as amended from time to time, the “Merger
Agreement”) has not been terminated, then the following provisions shall apply:

i.
Immediately prior to the Effective Time (as defined in the Merger Agreement),
the Applicable Percentage (defined below) of the Phantom Shares (rounded up to
the next whole Phantom Share) granted hereby shall immediately vest subject to
your continued service to the Company pursuant to the Professional Services
Agreement effective January 1, 2016 by and between you and the Company (as
amended, including any extensions or replacements thereof, the “Professional
Services Agreement”), and, at the Effective Time, such vested Phantom Shares
shall be converted, subject to Paragraph 8 below, into the right to receive the
Merger Consideration (as defined in the Merger Agreement) at the Effective Time
in accordance with the terms of the Merger Agreement (but no later than thirty
(30) days after the Effective Time) as if you held that number of shares of
Common Stock of the Company equal to the number of Phantom Shares that are
vested at the Effective Time;

ii.
All Phantom Shares not vesting pursuant to clause (i) above shall be forfeited
immediately prior to the Effective Time, and all Phantom Shares shall be
forfeited on the termination of the Professional Services Agreement prior to the
Effective Time except as otherwise described below; and

iii.
The “Applicable Percentage” shall mean the percent which (a) the number of days
elapsed from and after January 1, 2016 through and including the Effective Time,
is of (b) 1,095.

b.
In the event that the Merger Agreement is terminated without the consummation of
the merger having occurred, then, subject to the further provisions of this
Agreement, all of the Phantom Shares shall instead become vested on the third
anniversary of the Grant Date subject to your continued service during such time
to the Company pursuant to the Professional Services Agreement and, if
applicable, your employment with the Company, or a continuous combination
thereof, and such vested Phantom Shares shall be paid to you as described below.
All Phantom Shares shall be forfeited on the termination of the Professional
Services Agreement or, if applicable, your subsequent employment with the
Company prior to the third anniversary of the Grant Date except as otherwise
described below.

c.
Notwithstanding any of the foregoing provisions, the following enhanced vesting
provisions shall also apply to your Phantom Shares in the event the Professional
Services Agreement or, if applicable, your employment with the Company
terminates under the circumstances described below before the Phantom Shares
become vested as described above:

i.
in the event the Professional Services Agreement or, if applicable, your
employment with the Company is terminated on account of your death or Disability
(as defined in the Plan), your





--------------------------------------------------------------------------------



Phantom Shares shall fully vest and become non-forfeitable immediately prior to
your termination date;
ii.
in the event the Professional Services Agreement or, if applicable, your
employment with the Company is terminated by the Company for cause or due to
your voluntary resignation, your Phantom Shares shall be forfeited immediately
prior to your termination date; and

iii.
in the event the Professional Services Agreement or, if applicable, your
employment with the Company is terminated for any other reason, your Phantom
Shares shall vest ratably based on the period of time occurring from the grant
date set forth above through the termination date, as compared to the full term
of the vesting period (1,095 days).

3.
Distributions/Dividends. While a Phantom Share remains “outstanding” pursuant to
this Agreement, an amount equivalent to all distributions, if any, made on a
share of Common Stock during such period shall be held by the Company without
interest until the Phantom Share becomes vested and then paid to you or is
forfeited, as the case may be. If and only if the Phantom Shares become vested
and payable to you, the Company shall pay such accumulated distributions to you
at the same time as the related Phantom Shares are paid to you, subject to
Paragraph 8 below.

4.
Confidentiality and Non-Solicitation. By accepting this Agreement, you agree to
be bound by the following confidentiality and non-solicitation restrictions:

a.
Confidentiality. You understand and acknowledge that during the term of the
Professional Services Agreement and, if applicable, your employment with the
Company, you have been and will be making use of, acquiring or adding to the
Company’s Confidential Information (as defined below). In order to protect the
Confidential Information, you will not, during the term of the Professional
Services Agreement and, if applicable, your employment with the Company or at
any time thereafter, in any way utilize any of the Confidential Information
except in connection with your position with the Company. You will not at any
time use any Confidential Information for your own benefit or the benefit of any
person except the Company. At the end of the term of the Professional Services
Agreement or, if applicable, your employment with the Company, you will
surrender and return to the Company any and all Confidential Information in your
possession or control, as well as any other Company property that is in your
possession or control. The term “Confidential Information” shall mean any
information that is confidential and proprietary to the Company, including but
not limited to the following general categories: (a) trade secrets; (b) lists
and other information about current and prospective customers; (c) plans or
strategies for sales, marketing, business development, or system build-out; (d)
sales and account records; (e) prices or pricing strategy or information; (f)
current and proposed advertising and promotional programs; (g) engineering and
technical data; (h) the Company’s methods, systems, techniques, procedures,
designs, formula, inventions and know-how; (i) personnel information; (j) legal
advice and strategies; and (k) other information of a similar nature not known
or made available to the public or the Company’s competitors. “Confidential
Information” shall also include any such information that you may prepare or
create during the term of the Professional Services Agreement or, if applicable,
your employment with the Company, as well as such information that has been or
may be created or prepared by others. This promise of confidentiality is in
addition to any common law or statutory rights of the Company to prevent
disclosure of its trade secrets and/or Confidential Information.

b.
Non-Solicitation. During the term of the Professional Services Agreement and, if
applicable, during your employment with the Company and for one (1) year after
your termination date, you will not, directly or indirectly, solicit or
encourage any employee of the Company to terminate employment with the Company;
hire, or cause to be hired, for any employment by a competitor, any person who
within the preceding 12 month period has been employed by the Company, or assist
any other person, firm, or corporation to do any of the foregoing acts.
Additionally, during the term of the Professional Services Agreement and, if
applicable, during your employment with the Company and for one (1) year after
your termination date, you will not, directly or indirectly, sell, attempt to
sell, provide or attempt to provide any wireless telecommunication services,
including but not limited to internet services, to any person or entity who was
a customer or an actively sought prospective customer of the Company, at any
time during the term of the Professional Services Agreement and, if applicable,
your employment with the Company. Notwithstanding the foregoing, you shall not
be deemed to have violated this section to the extent that you are in compliance
with the corresponding non-solicitation provisions of the Professional Services
Agreement and, if applicable, your employment agreement, as in effect at the
time of any determination.





--------------------------------------------------------------------------------



c.
Breach of Covenants. In the event you breach any of foregoing confidentiality or
non-solicitation restrictions, in addition to any contractual or common law
right the Company may have against you, you will waive and forfeit any and all
rights to any further benefits under this Agreement or under the Plan and you
will repay the Company for the gross amount of any benefit you may have already
received under this Agreement.

5.
Payment/Certificates. Upon vesting of the Phantom Shares other than immediately
prior to the Effective Time as described in Paragraph 2.a.i. above, and no later
than thirty (30) days thereafter, subject to Paragraph 8 below, the Company
shall, in its sole discretion: (a) cause a certificate or certificates for
shares of Common Stock to be issued in your name (the “Shares”); (b) cause to be
paid to you an amount equal to the Fair Market Value of the Shares that would
otherwise be issued to you; or (c) cause to be paid and issued to you a
combination of cash and Shares which in combination equal the Fair Market Value
of the Shares that would otherwise be issued to you; in each case converting
each Phantom Share into the right to receive one share of the Common Stock of
the Company or its equivalent Fair Market Value in cancellation of the Phantom
Shares that have vested.

6.
Nontransferability of Phantom Shares. You may not sell, transfer, pledge,
exchange, hypothecate or dispose of Phantom Shares in any manner other than by
will or by the laws of descent and distribution or a valid qualified domestic
relations order. A breach of these terms of this Agreement shall cause a
forfeiture of the Phantom Shares.

7.
Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and you with respect to the subject
matter hereof, and may not be modified materially adversely to your interest
except by means of a writing signed by the Company and you. This Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the state of Delaware.

8.
Withholding of Tax. To the extent that the grant or vesting of a Phantom Share
results in the receipt of compensation by you with respect to which the Company
or a Subsidiary has a tax withholding obligation pursuant to applicable law,
unless other arrangements have been made by you that are acceptable to the
Company or such Subsidiary, which, with the consent of the Committee, may
include withholding a number of Shares of Common Stock or cash that would
otherwise be delivered on vesting that have an aggregate Fair Market Value that
does not exceed the minimum amount of taxes to be withheld, you shall deliver to
the Company or the Subsidiary such amount of money as the Company or the
Subsidiary may require to meet its withholding obligations under such applicable
law. No delivery of Shares of Common Stock or cash shall be made under this
Agreement until you have paid or made arrangements approved by the Company or
the Subsidiary to satisfy in full the applicable tax withholding requirements of
the Company or Subsidiary.

9.
Amendment. Except as provided below, this Agreement may not be modified in any
respect by any oral statement, representation or agreement by any employee,
officer, or representative of the Company or by any written agreement which
materially adversely affects your rights hereunder unless signed by you and by
an officer of the Company who is expressly authorized by the Company to execute
such document. This Agreement may, however, be amended as permitted by the terms
of the Plan, as in effect on the date of this Agreement. Notwithstanding
anything in the Plan or this Agreement to the contrary, if the Committee
determines that the terms of this grant do not, in whole or in part, satisfy the
requirements of Section 409A of the Code, the Committee, in its sole discretion,
may unilaterally modify this Agreement in such manner as it deems appropriate to
comply with such section and any regulations or guidance issued thereunder. This
Agreement is intended to be exempt from Section 409A of the Code as a short-term
deferral. Notwithstanding the foregoing, however, the Company, each Subsidiary
and their respective officers, employees, directors and agents shall not be
responsible in the event this Agreement fails to comply with, or be exempt from,
Section 409A of the Code.





--------------------------------------------------------------------------------



10.
General. You agree that the Phantom Shares are granted under and governed by the
terms and conditions of the Plan and this Agreement.

In the event of any conflict, the terms of the Plan shall control. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement. For purposes of this Agreement, “during the
term of the Professional Services Agreement [or][and], if applicable, your
employment with the Company” shall include your service to the Company pursuant
to each of the Professional Services Agreements between you and the Company
dated July 28, 2014; February 1, 2015; the current Professional Services
Agreement effective January 1, 2016; and any time you serve as an employee or
director of, or a consultant to, the Company or an Affiliate or Subsidiary.
The Company may impose any additional conditions or restrictions on the Phantom
Shares or the payment of the Phantom Shares as it deems necessary or advisable
to ensure that all rights granted under the Plan satisfy the requirements of
applicable securities laws. The Company shall not be obligated to issue or
deliver any Shares of Common Stock if such action violates any provision of any
law or regulation of any governmental authority or national securities exchange.
The Committee may amend the terms of this Agreement to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Agreement or the Plan shall be final and
conclusive when made by the Committee.
Nothing in this Agreement shall confer on you the right to continue in the
service of the Company or its Subsidiaries (or Shentel or its subsidiaries after
the closing of the merger) or interfere in any way with the right of the Company
or its Subsidiaries (and Shentel or its subsidiaries after the closing of the
merger) to terminate your service at any time, which rights shall be subject to
the terms and conditions of any applicable employment agreement or other
contractual relationship between you and the Company or its Subsidiaries (or
Shentel or its subsidiaries after the closing of the merger), if such agreement
or other relationship exists.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------





Please sign and return a copy of this Agreement to ____________ designating your
approval to the terms of this Agreement no later than ________.
 
 


NTELOS HOLDINGS CORP.




_______________________________
 
 
 
 
 
GRANTEE
 
 




_______________________________
Signature





